Case: 13-13304   Date Filed: 04/02/2014   Page: 1 of 11


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13304
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20874-RSR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JEREMIAH FLORES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 2, 2014)

Before WILSON, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-13304     Date Filed: 04/02/2014    Page: 2 of 11


      Jeremiah Flores pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) and being an armed career criminal under the

Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1). He was sentenced to

180 months in prison, the statutory minimum under § 924(e)(1), and he now

appeals. He argues that the district court procedurally erred at sentencing by

failing to elicit fully articulated objections from him after his sentence was

imposed. He also argues that 18 U.S.C. § 922(g)(1) violates the Tenth Amendment

of the U.S. Constitution, and that the district court plainly erred by sentencing him

under an unconstitutional statute. After careful review of the parties’ briefs, we

affirm.

I. Flores’s Objections to his Classification under the ACCA

      A. The Alleged Jones Violation

      After the district court “states its factual findings, applies the guidelines, and

imposes sentence,” it must provide the parties the opportunity “to object to the

district court’s ultimate findings of fact and conclusions of law and to the manner

in which the sentence is pronounced.” United States v. Jones, 899 F.2d 1097, 1102

(11th Cir. 1990) (emphasis added), overruled on other grounds by United States v.

Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc) (per curiam). Flores claims that

the district court violated Jones in two ways by asking the following question after

imposing Flores’s sentence: “Now that [the] sentence has been imposed, does the


                                           2
              Case: 13-13304    Date Filed: 04/02/2014     Page: 3 of 11


defendant or his counsel object to the Court’s findings of fact or the manner in

which the sentence was pronounced?”

      First, Flores appears to suggest that the court erred by failing to directly

elicit objections from the defendant, even where, as here, the defendant was

represented. Without suggesting that we would ever adopt such a rule, we reject

Flores’s claim because even if we were to adopt the proposed rule, it was satisfied.

The court specifically asked if “the defendant or his counsel object.”

      Second, Flores claims that the court erred in eliciting objections only as to

“the Court’s findings of fact or the manner in which the sentence was

pronounced,” without mentioning, as required by Jones, the court’s conclusions of

law. In United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir. 2007) (per

curiam), we held that the district court violated Jones when the court asked only,

“Is there anything further?,” and the defendant raised no objections in response.

We noted in Campbell that “there [was] no indication that defense counsel

understood the court to be eliciting objections.” Id. Flores’s contention is

therefore premised on the notion that a party hearing an invitation to raise

objections to findings of fact or the manner of pronouncement of a sentence would

somehow not understand that the court was also eliciting objections generally,

including objections to conclusions of law.




                                          3
              Case: 13-13304     Date Filed: 04/02/2014    Page: 4 of 11


      We reject this contention. The post-imposition question here signaled

clearly and obviously that the parties were invited to object. The question in

Campbell—“Is there anything further?”—could easily have been taken as an

inquiry wholly unrelated to objections, and indeed, defense responded by

requesting drug treatment for the defendant rather than by offering objections. Id.

Here, no such confusion was possible, and no one could seriously conclude that

objections to conclusions of law were not also invited. Defense counsel concedes

that she had no legal objections, so the plausibility of Flores’s contention is

weakened even further. A defendant would not parse the district court’s elicitation

and decline to raise objections to conclusions of law because the court only invited

objections to conclusions of fact and the manner in which the sentence was

imposed. The defendant’s failure to offer objections signaled only that he had

none—a conclusion confirmed by his failure to discuss any specific objections he

would have made at the time had the court given a perfect Jones elicitation.

      B. Standard of Review

      Regardless of whether a Jones violation occurred, it is appropriate to

consider the merits of Flores’s objections in this appeal. Flores’s brief states that,

as a result of the Jones violation, we should remand “to the district court for

resentencing so that Mr. Flores can articulate his specific objections to the district

court’s legal conclusions on his objections.” The objections on which the court


                                           4
               Case: 13-13304        Date Filed: 04/02/2014      Page: 5 of 11


rendered legal conclusions were found in a pro se brief filed by Flores. In that

filing, he objected to his classification as an armed career criminal in the

Presentence Investigation Report (PSI). The district court, after noting that it

would normally strike such pro se objections filed by represented defendants,

nevertheless overruled Flores’s objections on the merits, stating:

       [I]t has been noted in the PS[I] addendum that that [Flores’s
       objection] has been rejected by the Eleventh Circuit Court of Appeals.
       But even if it had not, there are enough independent criminal history
       points that the criminal history would come out to a level six whether
       you were a career offender or not, I believe. If anybody thinks I’m
       mistaken, I’ll hear that now. 1

       In stating that he has “objections” to these legal conclusions, Flores is more

or less stating that he wants to appeal the district court’s decision. The court’s

alleged Jones violation did not deprive him of this opportunity. In United States v.

Weir, we held that when the “district court clearly underst[ands] the [party’s]

position and specifically reject[s] it[,] [t]his satisfie[s] the purpose of Jones to

allow the district court to make a studied decision on the objection.” 51 F.3d 1031,

1033 (11th Cir. 1995). Weir further held that objections which are raised and

addressed before the sentence is imposed need not be re-raised after the Jones


       1
           Jones required post-imposition elicitations to ensure that objections related to “what
transpire[d] at the sentencing hearing itself” would be addressed. 899 F.2d at 1102. The court’s
elicitation for anyone to state whether the court was mistaken seems to satisfy the purpose of
Jones but not its timing requirement. We have not held, however, that a Jones violation—failing
to elicit objections post-imposition—will be deemed harmless so long as the court elicited
objections at some point following the objectionable conduct, and we need not do so to decide
this case.
                                                5
                Case: 13-13304        Date Filed: 04/02/2014        Page: 6 of 11


elicitation in order to be preserved for appeal, id., so Flores’s pro se objections are

preserved. Rather than grant Flores remand, which is not warranted because it

does not appear a Jones violation occurred and which seems pointless given that

the objections Flores seeks to make were already considered and rejected by the

court to which we would remand, we will simply construe his “objections” to the

court’s legal conclusions as an appeal from the court’s decision to sentence him in

accord with the PSI.

       We review sentences for reasonableness. United States v. Martin, 455 F.3d

1227, 1235 (11th Cir. 2006). We review the district court’s legal interpretations de

novo and its factual findings for clear error. Id. 2

       C. The Merits of Flores’s ACCA Objections

       Flores objected to his classification under the ACCA, claiming that his prior

convictions did not constitute “serious drug offense[s]” under § 924(e)(2)(A)(ii)

because the convictions failed to specify the quantity of drugs involved. In United

States v. Sanchez, we recognized that the prior drug offenses at issue there could
       2
          “Typically, when a defendant fails to object to an alleged error before the district court,
we review the argument only for plain error,” United States v. Johnson, 451 F.3d 1239, 1240
(11th Cir. 2006) (per curiam). Appellants claiming a Jones violation almost always do so in
order to avoid being subjected to plain error review. Here, as already discussed, based on Weir
and by virtue of the fact that Flores raised his objections below, Flores was never at risk of being
subjected to plain error review, so establishing a Jones violation would not help him unless he
has new objections, which he does not.
        In any event, the remedy for a Jones violation is not automatic remand as Flores seems to
suggest. Where, as here, the record is sufficient to permit meaningful appellate review of any
objections, we may review such objections and remedy the Jones violation by reviewing under a
preserved error standard. See id. at 1242. Therefore, even if there were a Jones violation, the
remedy would be to review Flores’s objections as if they were preserved below.
                                                  6
              Case: 13-13304       Date Filed: 04/02/2014   Page: 7 of 11


not be classified as “serious” for purposes of sentencing under 18 U.S.C. § 3559(c)

for this very reason. 586 F.3d 918, 929–30 (11th Cir. 2009). If such convictions

do not constitute “serious drug offense[s]” under § 3559(c), they should not under

§ 924(e), either, Flores claims.

      We agree with the PSI’s conclusion, echoed by the district court, that this

case is not analogous to Sanchez. To be sure, the statute at issue in Sanchez, §

3559(c), and the statute at issue here, § 924(e), use the phrase “serious drug

offense,” but the statutory definitions of that phrase are different. The definition in

the former is defined, at 18 U.S.C. § 3559(c)(2)(H), by cross-referencing various

portions of the federal Controlled Substances Act, which define offenses based in

part on the amount of drugs involved. Section 924(e)(2)(A)(ii), by contrast,

defines the same phrase as “an offense under State law, involving manufacturing,

distributing, or possessing with intent to manufacture or distribute, a controlled

substance . . . for which a maximum term of imprisonment of ten years or more is

prescribed by law.” Thus, when Sanchez held that underlying convictions required

proof of the amount of drugs involved, it did so because of the statutory definition

of “serious drug offense” applicable to § 3559(c). The statutory definition of that

phrase in § 924(e) has no such requirement.

      The offenses here are second degree felonies under Fla. Stat. § 893.13(1)(a)

for sale of cocaine and possession of cocaine with intent to sell. Second degree


                                            7
                Case: 13-13304        Date Filed: 04/02/2014        Page: 8 of 11


felony drug convictions qualify as serious drug offenses for purposes of the ACCA

because they carry maximum penalties of more than ten years, regardless of the

quantities involved. Fla. Stat. § 775.082(3)(c). Thus, the district court properly

overruled Flores’s objection to the PSI on this basis.3

       Flores also contended that two of the three underlying convictions used to

classify him as an armed career criminal were handed down on the same day, so

they were not “committed on different occasions” as required under 18 U.S.C. §

924(e)(1). PSI Addendum, upon which the district court relied, noted that there

were actually four separate offenses. This implies that even if the two convictions

from the same day only constituted a single occasion, there were still a total of

three, sufficient for classification as an armed career criminal under § 924(e).

       Neither the PSI Addendum nor the district court addressed Flores’s

argument that United States v. Sneed precluded the use of police reports and other

sources that were not approved in Shepard v. United States, 544 U.S. 13, 125 S. Ct.

1254 (2005), in determining whether offenses were committed on different

occasions. 600 F.3d 1326, 1333 (11th Cir. 2010). First, we note that Flores’s


       3
         We note that technically, the district court erred by stating that the Eleventh Circuit had
previously rejected a similar argument. The cases cited in the PSI addendum are actually district
court opinions. See Jackson v. United States, 923 F. Supp. 2d 1334, 1338 (M.D. Fla. 2013)
(citing Brantley v. United States, Nos. 8:11-CV-1750-T-33EAJ, 8:09-CR-132-T-33EAJ, 2011
WL 6057510, at *8 (M.D. Fla. Dec. 6, 2011)). The government’s response to Flores’s pro se
motion erroneously cited the same cases as Eleventh Circuit decisions, perhaps explaining the
same error in the PSI. Regardless, the reasoning of the opinions is correct and flows obviously
from the text of the relevant statutes.
                                                 8
              Case: 13-13304     Date Filed: 04/02/2014   Page: 9 of 11


factual proffer—an acceptable source under Shepard, see Sneed, 600 F.3d at 1333

(listing Shepard-approved sources)—lists the four separate convictions mentioned

in the PSI Addendum, so Sneed does not undermine the conclusion in the PSI.

Second, as the government notes, though two of Flores’s convictions occurred on

the same day, the crimes occurred separately, on September 23, 2006 and October

5, 2006. Flores does not dispute the government’s assertion that these details are

found in the Informations and Judgments for these cases, which are approved

sources under Shepard. 544 U.S. at 26, 125 S. Ct. at 1263.

      Flores also challenged his criminal history category, but that objection is

irrelevant once his classification under § 924(e) is established. Section 924(e)

includes a statutory minimum sentence of fifteen years, which is precisely the

sentence Flores received. Consequently, regardless of whether a Jones violation

occurred, Flores’s objections to the district court’s legal conclusions regarding his

objections to the PSI either fail or are inconsequential. He was properly

categorized as an armed career criminal under the ACCA, a crime and

classification to which he pled guilty. Accordingly, he was reasonably sentenced

to the statutory minimum period for this crime.

II. Flores’s Tenth Amendment Challenge

      Flores further claims that we should vacate his sentence because 18 U.S.C.

§ 922(g)(1) violates the Tenth Amendment. Regardless of whether this argument


                                          9
               Case: 13-13304       Date Filed: 04/02/2014        Page: 10 of 11


was preserved, we must determine whether the statute is unconstitutional. United

States v. Walker, 59 F.3d 1196, 1198 (11th Cir. 1995) (noting that the plain error

standard applies to claims that have not been preserved but that there is “no plainer

error than to allow a conviction to stand under a statute which Congress was

without power to enact”). We have held that § 922(g)(1) is not unconstitutional

facially. See United States v. Wright, 607 F.3d 708, 715–16 (11th Cir. 2010)

(“[T]his court has already held that 18 U.S.C. § 922(g)(1) is not constitutionally

invalid under the Commerce Clause . . . [provided] that the government prove[s]

some ‘minimal nexus’ to interstate commerce.” (citation omitted)).

       Nor is the statute unconstitutional as applied in these exact circumstances.

Flores’s factual proffer establishes that the firearm and ammunition in this case

were manufactured outside the state of Florida, and that creates a sufficient nexus

to interstate commerce to overcome Flores’s Tenth Amendment challenge under

our precedent. Id. (noting that the government may establish the minimal nexus

“by demonstrating that the firearm . . . traveled in interstate commerce[,] [and]

[h]ere, the government established that the firearms . . . were manufactured outside

of Florida [meaning they] necessarily traveled in interstate commerce” (citation,

internal quotation marks, and alteration omitted)). 4



       4
          Flores essentially concedes this point but notes that the Supreme Court has granted
certiorari to determine whether the Tenth Amendment poses any limitation on Congress’s
                                                10
               Case: 13-13304        Date Filed: 04/02/2014       Page: 11 of 11


       Having thoroughly reviewed Flores’s objections to his sentence and the

district court’s legal conclusions, we find them meritless. Flores pled guilty to

crimes which carry a fifteen year minimum sentence, and that is precisely the

sentence he received. Accordingly, we affirm.

       AFFIRMED.




authority to regulate intrastate criminal activity. See United States v. Bond, 681 F.3d 149 (3d
Cir. 2012), cert. granted, __ U.S. __, 133 S. Ct. 978 (U.S. Jan. 18, 2013).
                                                11